Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       	Applicant’s amendment dated 27 January 2022 has been fully considered.

112(a) rejections regarding new matter have been withdrawn
	Applicant has amended the claims to remove the new matter. Thus, the 112(a) rejections have been withdrawn.  However, because the deletion changes the scope of the claims, a new ground of rejections has been made based on newly discovered references from further searches.  Note claims 25-26, 29 are now objected to on the merit, and that those claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Applicant argues:
	Applicant argues that the applied references do not disclose the “additively combine” limitation.  

	Examiner’s response:
	The Examiner disagrees because as long as the output of the SMA wires are combined to produce an output movement, that meets the term “additively combine”.  However, the newly discovered references teach that “additively combine” limitation more clearly.

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11, 13-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2014/0060036 (Gao).
Regarding independent claim 1, Gao discloses an actuator comprising: a static component (housing 12); at least one moveable component (air dam 22 in figure 1A, 1B or spool 146 in figure 8) moveable relative to the static component 12; at least one shape memory alloy (SMA) actuator wire 30, 280 coupled at one end to the static component 12 and at the other end to the moveable component (22, 146), where a first segment of SMA actuator wire provided on a first side of the static component, and a second segment of SMA actuator wire is provided on a second side of the static component, the second side being adjacent to the first side; wherein the first and second segments of SMA actuator wire are mechanically coupled together in series at a corner of the static component located where the first and second sides meet (note the pulleys 34, 149), whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component (the contraction of SMA wires through a series of pulleys 34 to dam 22 in figure 1, and through pulleys 149 to spool 146 in figure 8).


	Regarding claim 6, wires 30, 280 are a single continuous piece of SMA wire.
	Regarding claim 7, the pulley inner support is clearly a post. 
	Regarding claims 13-17, the SMA wires 30, 280 are connected from a fixed point 32, 144, to a movable element 22, 146.


Claim(s) 1-7, 13-18, 22-23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2011/0179786 (Topliss).
Regarding independent claim 1, Topliss discloses an actuator 30 comprising: a static component (2); at least one moveable component (optical lens 6, 8) moveable relative to the static component 22; at least one shape memory alloy (SMA) actuator wire 31 coupled at one end to the static component 2 and at the other end to the moveable component (6, 8), where a first segment of SMA actuator wire 31 provided on a first side of the static component, and a second segment of SMA actuator wire is provided on a second side of the static component, the second side being adjacent to the first side; wherein the first and second segments of SMA actuator wire are mechanically coupled together in series at a corner of the static component (note element 25) located where the first and second sides meet (note the corner 34), whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component (the contraction of SMA wires 31 through a corner 34).

	Regarding claims 3-4, note the flexure elements 13 connected to the corners 34 in figure 6.

	Regarding claims 5, 6, wires 31 are a single continuous piece of SMA wire 31.
	Regarding claim 7, corner element 34 is a post. 
	Regarding claims 13-18, the SMA wire 31 is connected from a fixed point (element 25 on top of component 2) to a movable optical element 6, 8.
	Regarding claims 22-23, the control system in figure 15 clearly a series of optical elements 6, 8, and the control circuit can switch on/off the lenses. 

35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2014/0060036 (Gao).  Gao discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the corner is a rocker arm in claim 12, and the 4th SMA segment.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the corner or the number of SMA segment in these claims involves only change of proportion or equivalent elements, or the result of “routine optimization”.  Since Gao clearly discloses the same SMA actuator, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the rocker arm or 4th segment as claimed in Gao for the purpose of achieving equivalent power output.  

Allowable Subject Matter and Reasons for Allowance
Claims 25-26, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In claim 25, the recitations of “the static component comprises a flexure at the fourth corner” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 25, are neither disclosed by a single 
Final Rejections
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/15/2022